DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The continuation data appears to list the wrong parent application. The correct parent application is 15/698,987, which is a continuation of provisional application 62/553,894 with a filing date of 09/03/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 11/27/2020 regarding claims 1-58 is fully considered. Of the above claims, claims 2, 6, 11, 18, 28, 45 and 48 have been canceled; claims 50-52 and 54 have been withdrawn; claim 37 has been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“Two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags” (claim 8).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 37, 49 and 55 are objected to because of the following informalities:  
Regarding claim 3, the recitation of “inks are water-based inks, oil based inks, eco-solvent based inks, or solvent based inks” (lines 5-6) can be better recited as --the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink--.
Regarding claim 37, the recitation of “print heads” (line 3) refers to a previously recited limitation.
Regarding claim 49, the recitation of “said printer” (line 1) lacks antecedent basis.
Regarding claim 55, the recitation of “bag stacker” (line 12) refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 58, it is unclear whether “ink bottles” (claim 55, line 8) and “ink canisters” (claim 58, line 2) refer to the same feature that feeds ink to the print heads. To further prosecution, examiner will assume both recitations refer to the same feature for feeding ink to the print heads.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuhashi (US 2011/0216139 A1).
Matsuhashi teaches the following claimed limitations:
Regarding claim 55, a system for digital printing (recording apparatus, FIG. 1) onto a bag (bag 17; FIG. 1), comprising:
a digital printing system having inkjet printing (inkjet printer; FIG. 1; [0041]); 
an integrated feed system (conveying apparatus 14; FIG. 1); 
a bag stacker for stacking bags (stacking portion 16; FIG. 1) that are fed to said bag stacker under alignment guides onto a conveyor belt (conveying rollers 26, 27, 28 maintain alignment of the bag 17 and guide the bag 17 onto belt conveyor apparatus 29 and onto stacking portion 16; FIG. 1);
said bags are passed under said alignment guides before moving underneath said digital printing system (conveying rollers 26 guide aligned bag 17 to printer 11; FIG. 1); 
said inkjet printing comprised of inkjet print heads (nozzles 20; FIG. 1) that obtain ink from ink bottles (ink cartridges 21; FIG. 1) in said digital printing system to spray ink onto a surface of said bag to form image, images or text (nozzles 20 for ejecting ink droplets; [0043]);
a bag drying system where said bags move underneath (heater 50, air-blowing fan 49; FIG. 1) followed by alignment guides on way to the bag stacker for said printed bag (sandwiching part 46 guides the aligned bags 17 to stacking portion 16; FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) in view of Nose (JP 2000-52452 A).
Yuyama et al. teach the following claimed limitations:
Regarding claim 1, a method for printing graphics and/or text on bags (medicine bag 9; FIGs. 1, 3; medicine-bag printing unit 2, printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12) comprising:
feeding said bags separately produced on a bag machine (medicine-bag forming unit 1; FIG. 1) to a separate digital printing system for additional printing using single or multiple color graphics or text (printers 10; FIG. 1);
using said digital printing system to deposit a further deposition of ink or toner onto surface of said bags to form an image, images or text other than what is already on said bags (ink jet printers; column 4, lines 1-12); 
said bags being flat bottom or pinch bottom bags (heat seal portions 7 pinch and heat medicine-bag sheet 4a to form bag 9; column 3, lines 46-67).
Yuyama et al. do not teach the following claimed limitations:
Further regarding claim 1, the bags are preprinted paper bags.
Nose teaches the following claimed limitations:
Further regarding claim 1, the bags are preprinted paper bags (a mark previously printed on a medicine bag paper; [0014]) for the purpose of using paper bags having previously formed markings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bags are preprinted paper bags, as taught by Nose, into Yuyama et al. for the purpose of using paper bags having previously formed markings.
Claims 3-5, 12, 33-36, 43-44, 46-47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) in view of Amano et al. (US 2018/0194505 A1).
Yuyama et al. teach the following claimed limitations:
Regarding claim 3, a method for printing color graphics or text on bags (medicine bag 9; FIGs. 1, 3; medicine-bag printing unit 2, printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12) comprising:
using a digital printing system that uses inkjet printing wherein print head(s) or print cartridge(s) deposit ink against a surface of said bags (printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12; print heads are inherently in an ink jet printer using nozzles); 
forming an image, images or text on said bags (column 4, lines 1-12); 
said bags being pinch bottom or flat bottom bags (heat seal portions 7 pinch and heat medicine-bag sheet 4a to form bag 9; column 3, lines 46-67).
Regarding claim 12, said inkjet printing is controlled by a computer system (control unit 3; FIG. 2).
Regarding claim 33, said digital printing system further comprises an integrated feed system for printing bags (system for feeding bag 9 to printer 23; FIG. 15).
Regarding claim 34, stacking bags for digital printing in a bag stacker (bags are accommodated into stockers 21; FIG. 15) connected to or attached to a conveyor belt or similar transport system (transport system for transporting bag 9 to printer 23; FIG. 15).
Regarding claim 35, automatically flowing or moving said bags from said bag stacker to a bag feeding system by using said conveyor belt or similar transport system (bag is automatically moved to printer 23; FIGs. 2, 15).
Regarding claim 36, automatically flowing or moving one bag at a time from said bag feeding system to bag digital printing system using said conveyor belt or similar transport system (bag is automatically moved to printer 23 one bag at a time; FIGs. 2, 15).
Regarding claim 43, said digital printing system uses mobile digital printing unit(s) that are moved to different printers (printers 10 can be removed from printing unit 2 and moved to a different printers; FIG. 1);
said mobile digital printing unit(s) using said inkjet printing with said print head(s) or said print cartridge(s) that print a single color or multiple colors (printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12; print heads are inherently in an ink jet printer using nozzles).
Regarding claim 44, said bags are unprinted or preprinted and if preprinted a further deposition of ink on said bags is other than what is already preprinted on said bags (bags 9 can be unprinted or preprinted).
Regarding claim 46, using computer software to send printing instructions for image, images or text to said inkjet printers as part of said digital printing system (control unit 3 having CPU 12; FIGs. 2, 12).
Regarding claim 47, using computer software to send printing instructions for image, images or text to inkjet printers as part of said digital printing system (control unit 3 having CPU 12; FIGs. 2, 12).
Yuyama et al. do not teach the following claimed limitations:
Further regarding claim 3, the bags are paper bags;
wherein the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink.
Regarding claim 4, said print head(s) or print cartridge(s) are comprised of jetting array(s) to deposit ink against the surface of said paper bags.
Regarding claim 5, said inkjet printing features CMYK print heads or print cartridges that each have up to four jetting arrays, with each jetting array depositing a single color of ink on the surface of said bags.
Regarding claim 49, said printer is a 3D printer that is part of said digital printing system that uses computer software to print image, images or text on said bags.
Amano et al. teach the following claimed limitations:
Further regarding claim 3, the bags are paper bags (packaging paper; [0130]; FIG. 1) for the purpose of using paper to make the bags;
wherein the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink (solvent; [0202]) for the purpose of jetting ink having a solvent base.
Further regarding claim 4, said print head(s) or print cartridge(s) are comprised of jetting array(s) to deposit ink against the surface of said paper bags (ink ejection unit 62 includes a linear nozzle array 66; FIG. 6; [0144]) for the purpose of ejecting ink to form arrays of dots for digital printing.
Further regarding claim 5, said inkjet printing features CMYK print heads or print cartridges that each have up to four jetting arrays, with each jetting array depositing a single color of ink on the surface of said bags (four linear nozzle arrays 66; FIG. 6; [0144]) for the purpose of ejecting ink to form arrays of dots for color digital printing.
Further regarding claim 49, said printer is a 3D printer that is part of said digital printing system that uses computer software to print image, images or text on said bags (printing the three-dimensional bar code; [0192]) for the purpose of printing 3D features.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bags are paper bags; the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink; said print head(s) or print cartridge(s) are comprised of jetting array(s) to deposit ink against the surface of said paper bags; said inkjet printing features CMYK print heads or print cartridges that each have up to four jetting arrays, with each jetting array depositing a single color of ink on the surface of said bags; said printer is a 3D printer that is part of said digital printing system that uses computer software to print image, images or text on said bags, as taught by Amano et al., into Yuyama et al. for the purpose of using paper to make the bags; jetting ink having a solvent base; ejecting ink to form arrays of dots for digital printing; ejecting ink to form arrays of dots for color digital printing; printing 3D features.
Claims 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Elejalde et al. (US 2016/0205965 A1).
Yuyama et al. as modified by Amano et al. teach the following claimed limitations:
Regarding claim 17, said bags are unprinted or preprinted bags, and if preprinted a further deposition of ink on said bags other than what is already preprinted on said bags (bags can be unprinted or preprinted).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 7, said inkjet print head(s) or print cartridge(s) achieve a vertical print capacity or width of up to six inches on a surface of said bags.
Regarding claim 8, said inkjet printing features at least two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags.
Regarding claim 9, said inkjet printing uses drop-on-demand print heads such as thermal print heads, non-thermal print heads or a combination to deposit ink onto bags to form an image, images or text.
Elejalde et al. teach the following claimed limitations:
Further regarding claim 7, said inkjet print head(s) or print cartridge(s) achieve a vertical print capacity or width of up to six inches on a surface of said bags (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to six inches in width.
Further regarding claim 8, said inkjet printing features at least two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to six inches in width.
Further regarding claim 9, said inkjet printing uses drop-on-demand print heads such as thermal print heads, non-thermal print heads or a combination to deposit ink onto bags to form an image, images or text (drop-on-demand printing; [0078]; print heads are either thermal or non-thermal) for the purpose of printing on demand.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said inkjet print head(s) or print cartridge(s) achieve a vertical print capacity or width of up to six inches on a surface of said bags; said inkjet printing features at least two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags; said inkjet printing uses drop-on-demand print heads such as thermal print heads, non-thermal print heads or a combination to deposit ink onto bags to form an image, images or text, as taught by Elejalde et al., into Yuyama et al. as modified by Amano et al. for the purpose of printing of bags of up to six inches in width; printing on demand.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 12 above, and further in view of Mitsuya (US 2012/0062676 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 13, said computer system directs movement of each print head or print cartridge across said bags to create said printed image, images or text.
Mitsuya teaches the following claimed limitations:
Further regarding claim 13, said computer system directs movement of each print head or print cartridge across said bags to create said printed image, images or text (carriage 28 moves bidirectionally in the width direction; [0047]; FIG. 3) for the purpose of printing of bags using serial printing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said computer system directs movement of each print head or print cartridge across said bags to create said printed image, images or text, as taught by Mitsuya, into Yuyama et al. as modified by Amano et al. for the purpose of printing of bags using serial printing.
Claims 14-16, 19-20, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Tsutsui et al. (US 2018/0065394 A1).
Yuyama et al. as modified by Amano et al. teach the following claimed limitations:
Regarding claim 27, said bags are unprinted or preprinted bags, and if preprinted a further deposition of ink on said bags other than what is already preprinted on said bags (bags can be unprinted or preprinted).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 14, said inkjet printing features thermal print heads to deposit ink on said bags to form said image, images, or text.
Regarding claim 15, said thermal print heads are comprised of single or multiple jet arrays to deposit aquas or water-based ink on said bags.
Regarding claim 16, said thermal print heads deposit up to four colors of ink comprising some combination of black, cyan, magenta and yellow inks on said bags.
Regarding claim 19, said inkjet printing features non-thermal print heads using piezoelectricity called Piezo print heads to deposit ink on bags to form image, images or text.
Regarding claim 20, said Piezo print heads are comprised of single or multiple jetting arrays to deposit ink on said bags.
Regarding claim 29, said Piezo print heads print cyan, magenta, yellow and black images or text using UV curable inks on said bags.
Tsutsui et al. teach the following claimed limitations:
Further regarding claim 14, said inkjet printing features thermal print heads to deposit ink on said bags to form said image, images, or text (thermal ink jet system; [0283]) for the purpose of printing using thermal ink jet system.
Further regarding claim 15, said thermal print heads are comprised of single or multiple jet arrays to deposit aquas or water-based ink on said bags (plurality of nozzles; [0283]; water component; [0288]) for the purpose of printing using water-based ink.
Further regarding claim 16, said thermal print heads deposit up to four colors of ink comprising some combination of black, cyan, magenta and yellow inks on said bags ([0342]) for the purpose of printing full color images.
Further regarding claim 19, said inkjet printing features non-thermal print heads using piezoelectricity called Piezo print heads to deposit ink on bags to form image, images or text (piezoelectric system; [0283]) for the purpose of printing using a piezoelectric system.
Further regarding claim 20, said Piezo print heads are comprised of single or multiple jetting arrays to deposit ink on said bags (plurality of nozzles; [0283]) for the purpose of printing using a plurality of nozzles.
Further regarding claim 29, said Piezo print heads print cyan, magenta, yellow and black images or text using UV curable inks on said bags (UV ink; [0512]) for the purpose of using UV radiation to cure the ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said inkjet printing features thermal print heads to deposit ink on said bags to form said image, images, or text; said thermal print heads are comprised of single or multiple jet arrays to deposit aquas or water-based ink on said bags; said thermal print heads deposit up to four colors of ink comprising some combination of black, cyan, magenta and yellow inks on said bags; said inkjet printing features non-thermal print heads using piezoelectricity called Piezo print heads to deposit ink on bags to form image, images or text; said Piezo print heads are comprised of single or multiple jetting arrays to deposit ink on said bags; said Piezo print heads print cyan, magenta, yellow and black images or text using UV curable inks on said bags, as taught by Tsutsui et al., into Yuyama et al. as modified by Amano et al. for the purposes of printing using thermal ink jet system; printing using water-based ink; printing full color images; printing using a piezoelectric system; printing using a plurality of nozzles; using UV radiation to cure the ink.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) and Tsutsui et al. (US 2018/0065394 A1) as applied to claim 19 above, and further in view of Du et al. (US 2002/0163557 A1).
Yuyama et al. as modified by Amano et al. and Tsutsui et al. do not teach the following claimed limitations:
Regarding claim 21, said Piezo print heads control size of ink droplet or droplets deposited on said bags to increase print resolution.
Du et al. teach the following claimed limitations:
Further regarding claim 21, said Piezo print heads control size of ink droplet or droplets deposited on said bags to increase print resolution (if the resolution of 600*600 increases to 1200*600 dpi, the ink drop size decreases a half time accordingly; [0007]) for the purpose of increasing print resolution.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said Piezo print heads control size of ink droplet or droplets deposited on said bags to increase print resolution, as taught by Du et al., into Yuyama et al. as modified by Amano et al. and Tsutsui et al. for the purpose of increasing print resolution.
Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1), Tsutsui et al. (US 2018/0065394 A1) and Du et al. (US 2002/0163557 A1) as applied to claim 21 above, and further in view of Strasemeier et al. (US 2018/0093475 A1).
Yuyama et al. as modified by Amano et al., Tsutsui et al. and Du et al. do not teach the following claimed limitations:
Regarding claim 22, said Piezo print heads print up to 6,000 dots per inch of ink on said bags approaching photo quality printing.
Regarding claim 23, said Piezo print heads print 300, 600, 900, or 1,200 dots per inch of ink on said bags.
Regarding claim 24, said dots per inches of ink is measured on both a vertical and horizontal basis, vertical or widthwise basis, or horizontal or lengthwise basis on said bags.
Regarding claim 25, said Piezo print heads print vertical dots per inch equal to horizontal dots per inch on said bags.
Regarding claim 26, said Piezo print heads print vertical dots per inch of ink different in quantity from horizontal dots per inch of ink on said bags.
Strasemeier et al. teach the following claimed limitations:
Further regarding claim 22, said Piezo print heads print up to 6,000 dots per inch of ink on said bags approaching photo quality printing (about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing at 6000 dpi resolution.
Further regarding claim 23, said Piezo print heads print 300, 600, 900, or 1,200 dots per inch of ink on said bags (about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing at 600 dpi resolution.
Further regarding claim 24, said dots per inches of ink is measured on both a vertical and horizontal basis, vertical or widthwise basis, or horizontal or lengthwise basis on said bags (cross direction print resolution CDR; [0079]; machine direction print resolution MDR; [0081]) for the purpose of printing at high resolution in both directions.
Further regarding claim 25, said Piezo print heads print vertical dots per inch equal to horizontal dots per inch on said bags (CDR of about 64 dpi to about 1200 dpi; [0079]; MDR of about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing the same resolution in both directions.
Further regarding claim 26, said Piezo print heads print vertical dots per inch of ink different in quantity from horizontal dots per inch of ink on said bags ((CDR of about 64 dpi to about 1200 dpi; [0079]; MDR of about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing different resolutions in the two directions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said Piezo print heads print up to 6,000 dots per inch of ink on said bags approaching photo quality printing; said Piezo print heads print 300, 600, 900, or 1,200 dots per inch of ink on said bags; said dots per inches of ink is measured on both a vertical and horizontal basis, vertical or widthwise basis, or horizontal or lengthwise basis on said bags; said Piezo print heads print vertical dots per inch equal to horizontal dots per inch on said bags; said Piezo print heads print vertical dots per inch of ink different in quantity from horizontal dots per inch of ink on said bags, as taught by Strasemeier et al., into Yuyama et al. as modified by Amano et al., Tsutsui et al. and Du et al. for the purposes of printing at 6000 dpi resolution; printing at 600 dpi resolution; printing at high resolution in both directions; printing the same resolution in both directions; printing different resolutions in the two directions.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) and Tsutsui et al. (US 2018/0065394 A1) as applied to claim 19 above, and further in view of Elejalde et al. (US 2016/0205965 A1).
Yuyama et al. as modified by Amano et al. and Tsutsui et al. do not teach the following claimed limitations:
Regarding claim 30, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 6 inches.
Regarding claim 31, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 10 inches.
Elejalde et al. teach the following claimed limitations:
Further regarding claim 30, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 6 inches (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to six inches in width.
Further regarding claim 31, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 10 inches (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to ten inches in width.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 6 inches; said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 10 inches, as taught by Elejalde et al., into Yuyama et al. as modified by Amano et al. and Tsutsui et al. for the purposes of printing of bags of up to six inches in width; printing of bags of up to ten inches in width.
Claims 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Mitsuya (US 2012/0062676 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 32, said print head(s) or print cartridge(s) ink is obtained for printing from integrated inkjet system receptacles wherein each inkjet receptacle has a single color of ink.
Regarding claim 37, said digital printing system comprises electronics including software to control operation of said system; said system further comprising the print heads, print cartridges and ink bottles or ink canisters.
Mitsuya teaches the following claimed limitations:
Further regarding claim 32, said print head(s) or print cartridge(s) ink is obtained for printing from integrated inkjet system receptacles wherein each inkjet receptacle has a single color of ink (plurality of color ink cartridges 21b; [0043]; FIG. 2) for the purpose of storing ink of different colors.
Further regarding claim 37, said digital printing system comprises electronics including software to control operation of said system (electronics and software are inherent to a digital system); said system further comprising the print heads, print cartridges and ink bottles or ink canisters (inkjet heads 26 including chambers and nozzles; plurality of color ink cartridges 21b; [0043]; FIG. 2) for the purpose of storing ink of different colors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said print head(s) or print cartridge(s) ink is obtained for printing from integrated inkjet system receptacles wherein each inkjet receptacle has a single color of ink; said digital printing system comprises electronics including software to control operation of said system; said system further comprising the print heads, print cartridges and ink bottles or ink canisters, as taught by Mitsuya, into Yuyama et al. as modified by Amano et al. for the purpose of storing ink of different colors.
Claims 38-39 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Matsuhashi (US 2011/0216139 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 38, using a conveyor belt or similar transport to automatically flow or move a single bag or multiple bags from said digital printing system to a bag drying system.
Regarding claim 39, using the conveyor belt or similar transport system to automatically flow or move a single bag or multiple bags from said bag drying system to a second bag stacker for printed bags.
Regarding claim 53, said printed bags are received individually on a table for packing.
Matsuhashi teaches the following claimed limitations:
Further regarding claim 38, using a conveyor belt or similar transport to automatically flow or move a single bag or multiple bags from said digital printing system to a bag drying system (drying apparatus 15; FIG. 1) for the purpose of drying printed bags.
Further regarding claim 39, using the conveyor belt or similar transport system to automatically flow or move a single bag or multiple bags from said bag drying system to a second bag stacker for printed bags (stacking portion 16; FIG. 1) for the purpose of stacking printed and dried bags.
Further regarding claim 53, said printed bags are received individually on a table for packing (bags 17 can be received on surface of placement part 68 for packing; FIG. 1) for the purpose of having a surface for packing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate using a conveyor belt or similar transport to automatically flow or move a single bag or multiple bags from said digital printing system to a bag drying system; using the conveyor belt or similar transport system to automatically flow or move a single bag or multiple bags from said bag drying system to a second bag stacker for printed bags; said printed bags are received individually on a table for packing, as taught by Matsuhashi, into Yuyama et al. as modified by Amano et al. for the purposes of drying printed bags; stacking printed and dried bags; having a surface for packing.
Claims 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Matsuhashi (US 2011/0204563 A1) and Matsuhashi (US 2011/0216139 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 40, using alignment guides when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker.
Regarding claim 41, using alignment guides along a conveyor belt or similar transport system when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyer belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker.
Regarding claim 42, automatically flowing previously produced bags along a conveyor belt or similar transport system through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker.
Matsuhashi ‘563 teaches the following claimed limitations:
Further regarding claim 40, using alignment guides when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer (stacked bags 15 are aligned at the unreeling guide 41 and guided by unreeling roller 42 to conveying portion 31 having conveyor belt 54 and then to printer 11; FIG. 1) for the purpose of aligning the bags and guiding the bags for printing.
Further regarding claim 41, using alignment guides along a conveyor belt or similar transport system when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyer belt, from said conveyor belt to a digital printer (stacked bags 15 are aligned at the unreeling guide 41 and guided by unreeling roller 42 to conveying portion 31 having conveyor belt 54 and then to printer 11; FIG. 1) for the purpose of aligning the bags and guiding the bags for printing.
Further regarding claim 42, automatically flowing previously produced bags along a conveyor belt or similar transport system through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer (stacked bags 15 are aligned at the unreeling guide 41 and guided by unreeling roller 42 to conveying portion 31 having conveyor belt 54 and then to printer 11; FIG. 1) for the purpose of aligning the bags and guiding the bags for printing.
Matsuhashi ‘139 teaches the following claimed limitations:
Further regarding claim 40, moving said bags from a drying system to a second bag stacker (bags 17 are moved from drying apparatus 15 to stacking portion 16; FIG. 1) for the purpose of moving printed and dried bags for stacking.
Further regarding claim 41, moving said bags from a drying system to a second bag stacker (bags 17 are moved from drying apparatus 15 to stacking portion 16; FIG. 1) for the purpose of moving printed and dried bags for stacking.
Further regarding claim 42, moving said bags from a drying system to a second bag stacker (bags 17 are moved from drying apparatus 15 to stacking portion 16; FIG. 1) for the purpose of moving printed and dried bags for stacking.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate using alignment guides when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker; using alignment guides along a conveyor belt or similar transport system when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyer belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker; automatically flowing previously produced bags along a conveyor belt or similar transport system through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker, as taught by Matsuhashi ‘563 and Matsuhashi ‘139, into Yuyama et al. as modified by Amano et al. for the purposes of aligning the bags and guiding the bags for printing; moving printed and dried bags for stacking.
Claims 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhashi (US 2011/0216139 A1) in view of Rivas et al. (US 2015/0001316 A1).
Matsuhashi teaches the following claimed limitations:
Regarding claim 58, said digital printing unit contain multiple ink canisters to feed ink to multiple non-thermal piezoelectric print head (ink cartridges 21; FIG. 1).
Matsuhashi does not teach the following claimed limitations:
Regarding claim 56, said inkjet printing is done with a thermal print head with an ink chamber; 
a resistor causing a reaction that heats ink from said ink chamber creating pressure that forces ink through nozzle(s) in form of ink droplets;
said ink droplets are sprayed onto a printing surface or substrate to create a printed image, images or text.
Regarding claim 57, said inkjet printing is done with a non-thermal piezoelectric print head having a single jetting or multiple jetting array and ink chambers;
a piezoelectric transducer(s) creates electric charge that causes a thin layer or film or crystal to vibrate, creating pressure that forces in through nozzle(s) in form of ink droplets;
electrical current is switched on and off very rapidly for greater control over ink droplet formation and print density;
said ink droplet sprayed onto printing surface or substrate creates a printed image, images or text.
Rivas et al. teach the following claimed limitations:
Further regarding claim 56, said inkjet printing is done with a thermal print head (thermal inkjet printhead; [0017]) with an ink chamber (ejection chambers 314; FIG. 3), 
a resistor causing a reaction that heats ink from said ink chamber creating pressure that forces ink through nozzle(s) in form of ink droplets (ejects fluid drops from a nozzle 116 by passing electrical current through a thermal resistor ejection element; [0017]);
said ink droplets are sprayed onto a printing surface or substrate to create a printed image, images or text (FIG. 1) for the purpose of using a thermal print head with resistors for printing onto a surface.
Further regarding claim 57, said inkjet printing is done with a non-thermal piezoelectric print head (piezoelectric inkjet printhead; [0017]) having a single jetting or multiple jetting array and ink chambers (ejection chambers 314; FIG. 3);
a piezoelectric transducer(s) creates electric charge that causes a thin layer or film or crystal to vibrate, creating pressure that forces in through nozzle(s) in form of ink droplets (piezoelectric material ejection element to generate pressure pulses to force fluid drops out of a nozzle 116; [0017]);
electrical current is switched on and off very rapidly for greater control over ink droplet formation and print density (generate pressure pulses; [0017]);
said ink droplet sprayed onto printing surface or substrate creates a printed image, images or text (FIG. 1) for the purpose of using a piezoelectric print head with piezoelectric material for printing onto a surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said inkjet printing is done with a thermal print head with an ink chamber; a resistor causing a reaction that heats ink from said ink chamber creating pressure that forces ink through nozzle(s) in form of ink droplets; said ink droplets are sprayed onto a printing surface or substrate to create a printed image, images or text; said inkjet printing is done with a non-thermal piezoelectric print head having a single jetting or multiple jetting array and ink chambers; a piezoelectric transducer(s) creates electric charge that causes a thin layer or film or crystal to vibrate, creating pressure that forces in through nozzle(s) in form of ink droplets; electrical current is switched on and off very rapidly for greater control over ink droplet formation and print density; said ink droplet sprayed onto printing surface or substrate creates a printed image, images or text, as taught by Rivas et al., into Matsuhashi for the purposes of using a thermal print head with resistors for printing onto a surface; using a piezoelectric print head with piezoelectric material for printing onto a surface.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, 12-17, 19-27, 29-44, 46-47, 49, 53 and 55-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853